J-S03005-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,              :     IN THE SUPERIOR COURT OF
                                           :           PENNSYLVANIA
                  Appellant                :
                                           :
            v.                             :
                                           :
                                           :
                                           :
DEMETRIUS CARLOS COLEMAN,                  :     No. 938 WDA 2019


         Appeal from the Judgment of Sentence Entered June 5, 2019
             in the Court of Common Pleas of Allegheny County
            Criminal Division at No(s): CP-02-CR-0004460-2017

COMMONWEALTH OF PENNSYLVANIA,              :     IN THE SUPERIOR COURT OF
                                           :           PENNSYLVANIA
                                           :
                                           :
            v.                             :
                                           :
DEMETRIUS CARLOS COLEMAN,                  :
                                           :
                  Appellant                :     No. 972 WDA 2019


         Appeal from the Judgment of Sentence Entered June 5, 2019
             in the Court of Common Pleas of Allegheny County
            Criminal Division at No(s): CP-02-CR-0004460-2017


BEFORE:      DUBOW, J., MURRAY, J., and STRASSBURGER, J.*

CONCURRING MEMORANDUM BY STRASSBURGER, J.:FILED FEBRUARY 09,

2021

        I join the Majority Memorandum.        I write separately to address the

sentencing issue. I agree that this issue is controlled by Commonwealth v.

Morris, 958 A.2d 569 (Pa. Super. 2008) (en banc). I recognize that I am

bound by that decision. However, I am not bound to like it. While I would


*   Retired Senior Judge assigned to the Superior Court.
J-S03005-21



not use such fiery language as the learned trial judge, the Honorable David

Cashman, who referred to Morris as ”illogical” and “ludicrous,” I believe it

was wrongly decided.




                                   -2-